Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on August 16, 2021.
Claims 1-18 are pending and have been examined. 
This action is made Non FINAL.

Response to Arguments

Regarding the 101 rejections, the additional claim limitations when analyzed separately and as a whole, fail to integrate the abstract idea into a practical application or include additional elements that amount to significantly more than the judicial exception. Accordingly, the 101 rejections have been maintained. 
Independent claims 1, 15, and 17 are directed to a method (claim 1) a system (claim 15), and a non-transitory computer readable medium (claim 17). Thus, as explained below, on its face independent claims 1, 15, and 17 and claims dependent therefrom are not directed to statutory categories of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). Under Step 2A, Prong One, claims 1, 15, and 17 recite, in part, a method and a system of organizing human activity. 
Using the limitations in claim 15 to illustrate, the claims recite limitations including, a system for providing automated collateral eligibility services via one or more collateral management service (CMS) devices, the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including: receiving from individual users line of business profiles containing available criteria; storing a plurality of line of business profiles, in which individual user lines of business profiles are stored independently from other line of business profiles of other users; providing users access to the one or more CMS devices to search and answer their own queries of eligibility rules; receiving a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule;  receiving approval of the current collateral eligibility schedule from the at least one other party; and activating the approved current collateral eligibility schedule; and a CMS user interface configured to display the notification for the action to be performed and to display how long the action has been outstanding, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors. Thus, the claims recite an abstract idea.
However, as discussed below, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application, nor Under Step 2B of the 2019 PEG do the claims include additional elements that amount to significantly more than the judicial exception. 
In particular, the claims recite, receiving a collateral eligibility schedule setup request {…}, wherein the collateral eligibility schedule setup request comprises one or . The recited limitations fail to go beyond mere insignificant extra-solution activity; as receiving a collateral eligibility schedule setup request {from a client device}; … initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule; …and { a CMS user interface} configured to display a notification for the action…, are steps considered incidental to the primary process, and represent nominal or a tangential additions to the claim. Thus, the claimed invention is directed to an abstract idea. 
Accordingly, because claims 1, 15, and 17 (and claims dependent therefrom) are directed to an abstract idea, claims 1-18 are not patent eligible. 
Regarding the 103 rejections, Applicant has amended independent claims 1, 15 and 17 “to more particularly recite statutory subject matter.” Applicant Remarks, pg. 9. Further stating, in particular, independent claim 1 has been amended to change the previously claimed ‘transmitting a notification’ to, inter alia, transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule, wherein a CMS user interface is configured to display the notification of the action and to display how long the action has been outstanding, as set forth in at least ¶ [0058] of Applicant's specification.” Id. at pg. 9-10.
Although Applicant argues that, the “embodiments recited in at least the independent claims have been amended “to more particularly recite that the notification of the action is displayed on the CMS user interface and that the time in which the action has been outstanding is monitored and displayed on the CMS user interface” is duly noted [Id. pg. 10]; regarding the 103 rejections, amending the claims to represent in essence, displaying notification of an action on {a} user interface and {e.g., the time, the action has been outstanding}, is simply not convincing. Despite the Examiner’s opinion regarding how broad or narrow the amended claims are; based on the broadest reasonable interpretation of the claims, the combination of the art cited teaches the recited limitations. 
Applicant however notes that, “as the pending amendments present each of claims into allowable form, {and that} entry of the instant amendment and consideration of the presented arguments is proper and, therefore, respectfully requested.” Further stating, “in the event that Examiner disagrees that the amendments to the independent claims do not broaden the scope of at least one independent claim so as to comply with the requirements of AFCP 2.0, Applicant submits that, as the pending amendments would be understood as merely clarifying amendments that do not raise any new issues requiring further search or consideration, neither new issues nor any question of new matter is raised in entering this amendment after final rejection.” Applicant remarks, pg. 9. 
However, in response and as shown below, the claims as written simply fail to overcome the combination of prior art as cited, and as provided in the rejection below. For example, amongst other limitations, Applicant has merely amended the claims to further recite, transmitting a {notification} of “an action to be performed” … and then {displaying the “notification” and the action timing}. Though, these amendments may be further limiting {e.g., displaying} than those previously presented; the significance regarding patentability of the claim amendments e.g., displaying a notification and time, etc., is not apparent. 
Applicant's additional art arguments are considered moot due to the grounds of rejection provided below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 15 and 17 are directed to a method (claim 1) a system (claim 15), and a non-transitory computer-readable medium (claim 17). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, claims 1 and 13 recite a system while claim 5 recites a system, e.g., of organizing human activity, as described further below. 
Using limitations of claim 15 to illustrate, the claim recites the limitations (abstract language emphasized in bold; additional claim limitations underlined): a system for providing automated collateral eligibility services via one or more collateral management service (CMS) devices, the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including: receiving from individual users line of business profiles containing available criteria; storing a plurality of line of business profiles, in which individual user lines of business profiles are stored independently from other line of business profiles of other users; providing users access to the one or more CMS devices to search and answer their own queries of eligibility rules; receiving a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule;  receiving approval of the current collateral eligibility schedule from the at least one other party; and activating the approved current collateral eligibility schedule; and a CMS user interface configured to display the notification for the action to be performed and to display how long the action has been outstanding, which is a commercial interaction. 
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping certain methods of organizing human activity; namely, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). 
Accordingly, claim 15, and claims 1 and 17 recite an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The judicial exception is not integrated into a practical application for the same reasons discussed in (Step 2A-Prong 1). Further, the computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components. See Applicant Specification [0018]-[0023]. Further, the recitation of a CMS device, a {CMS} user interface used for displaying, a system comprising: a processor; and a memory including instructions, does not change the analysis.
Accordingly, the claim elements when considered separately do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 15, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The claims further recite insignificant extra-solution activity by stipulating mere steps and activity related to data gathering, analyzing, and manipulating a data source or type of data (e.g., business profile records). See MPEP 2106.05(g) 
Thus, claims 1, 15, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).  
Furthermore, the dependent claims further define the abstract idea present in the independent claims and are therefore also directed to Certain Methods of Organizing Human Activity. The claim elements amount to no more than mere instructions to apply the exception using a generic computer components. These limitations further fail to apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
As a result, the dependent claims further define the abstract idea present in the independent claims and are abstract for the reasons presented above. Moreover, the dependent claims fail to include additional elements that integrate the abstract idea into a practical application, and are insufficient to amount to significantly more than the judicial exception. 
Accordingly, claims 1-18 are not directed to patent eligible subject matter.









Claim Rejections - 35 USC §103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-18 are rejected under 35 U.S.C. §103 as being unpatentable over US App. Pub. No. 20100228665 A1 to “Mathieson,” in view of U.S. App. Pub. No. US 20070244805 A1 to Wiryawan.
 (Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1:
	Mathieson teaches:
1. A method for providing automated collateral eligibility services implemented by one or more collateral management service (CMS) devices between a client and at least one other party, the method comprising: 
receiving a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; 
Mathieson [0032]-[0034] The eligibility rules database 210 may include rules input both by lenders and borrowers regarding eligibility of assets for allocation. Eligibility parameters are the parameters established to identify acceptable collateral. The parties specify the types of collateral they are willing to accept or allocate. [0053] Eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … The eligibility selection components 410 may provide lenders with self-service capability allowing them to set up eligibility schedules. [0128] The allocation system uses a set of algorithms and rules to ensure positions are collateralized according to configurable set of allocation rules and eligibility criteria.  Para. [0026] teaches example of participants accessing the system and para. [0123] teaches various user (client) devices.
initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; 
Mathieson [0033] teaching, the reporting components 212 may generate and provide participants with a variety of reports; [0034] further, the user interface is designed to enable participant initiation of transactions and simplified viewing of activity. The reporting may encompass eligibility schedules, real and hypothetical allocations. Other reports useful to system participants may also be generated; see also, Mathieson at [0053]. 
transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule, 
Mathieson [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to {adjusting eligibility settings e.g., an action to be performed} … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes, and for the pending changes, an indication of when they will be effective. A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. See also, Mathieson at least at [0109], [0108] FIG. 10 is a screen shot 1000 illustrating a display of participant positions in accordance with an embodiment of the invention. This display may be provided through the above-described front end interactive components.
wherein a CMS user interface is configured to display the notification of the action and to display how long the action has been outstanding;
Mathieson [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes {e.g., notification of the action}, and for the pending changes, an indication of when they will be effective {the time outstanding}.
receiving approval of the current collateral eligibility schedule from the at least one other party; and 
Mathieson [0063] teaching, ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force. Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online. At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs, which may not be required in all situations.
activating the approved current collateral eligibility schedule.  
Mathieson at least at [0053], [0063] teaching, ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force {activation};

Mathieson does not explicitly teach but Wiryawan teaches:

receiving from individual users line of business profiles containing available criteria; storing a plurality of line of business profiles, in which individual user lines of business profiles are stored independently from other line of business profiles of other users; providing users access to the one or more CMS devices to search and answer their own queries of eligibility rules; 
[No Patentable Weight is given to non-functional descriptive claim language above, as none of these limitations are functionally related to the remaining claim limitations, and lack a functional relationship to the claimed invention. Further, these limitations fail to overcome the art discussed below 
[0031] In one embodiment, a user, for example a loan officer or other financial institution administrator, may access a content site (e.g., a web site) maintained by the server 103 in order to input customer profile data and/or to prepare a consumer loan application at the request of the customer. Access to the content site may be facilitated via a unique address identifier such as a universal resource locator (“URL”), or the like, communicated via the network 109 (see, e.g., FIG. 1). In one embodiment, access to the content site may be facilitated by a commercially available browser application for example, stored and executed by the client system 105, 107. When the content site is accessed, the client system 105, 107 may send a request for financial services content and/or data to the server 103 (see, e.g., process block 313) via the communications interface 213 (see, e.g., FIG. 2).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. It would be more beneficial to include receiving from individual users line of business profile data, storing the data, and allowing user access for query, as taught in Wiryawan. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0031], [0070]-[0073]).
Regarding claim 2:
	Mathieson teaches:
2. The method according to claim 1, wherein the initiating the current collateral eligibility schedule comprises manually setting up the schedule through an interface with the one or more CMS devices.  
Mathieson [0032]-[0033], [0032] The eligibility rules database 210 may include rules input both by lenders and borrowers regarding eligibility of assets for allocation; [0034] Users will also have access to real-time self-service reporting and inquiry management. So that service representatives may be fully utilized, the platform will provide these representatives with a remote desktop capability so that the representatives can see the interface. The user interface is designed to enable participant initiation of transactions and simplified viewing of activity. The reporting may encompass eligibility schedules, real and hypothetical allocations. Other reports useful to system participants may also be generated. See also, Mathieson paras. [0053], [0128].

Regarding claim 3:
	Mathieson teaches the limitations of claim 1:
	Wiryawan further teaches:
3. The method according to claim 1, wherein the initiating the current collateral eligibility schedule comprises transforming a previously stored collateral eligibility schedule to populate an interface with the one or more CMS devices. 
Wiryawan [0070-0073], [0049-0051], [0054], and [0048] teaching, the income sources form applet 1401 is generally configured to collect consumer loan application data corresponding to employment data and income-related information for each applicant entered previously (e.g., via the applicant/applicant detail view UI display, FIG. 11). In a manner similar to that described above, previously entered information corresponding to one or more of the plurality of data fields 1403 of the income sources form applet 1401 may be used to pre-populate those data fields. In one embodiment, if the customer has previously had a financial statement prepared by the financial institution preparing the consumer loan application, electronically stored information from the financial statement may be used to pre-populate the data fields 1403 of the income sources applet 1401; 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. It would be more beneficial to include the transforming previous eligibility data for populating the data fields as taught in Wiryawan. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0070]-[0073]). 

Regarding claim 4:
	Mathieson teaches:
4. The method according to claim 1, wherein, before transmitting a notification to the at least one other party, the method further comprises storing the current collateral eligibility schedule.  
Mathieson [0042], [0041] FIG. 3 is a block diagram illustrating a collateral allocation system 300 in accordance with an embodiment of the invention. The collateral allocation system 300 may include stored allocation procedures 330 executed by a computer processor in order to allocate assets; [0128] …The eligibility and allocation engine accesses a data repository that functions as a centralized source of eligibility and position data for all collateral management products; [0053] …Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes, and for the pending changes, an indication of when they will be effective. A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. 
Regarding claim 5:
	Wiryawan further teaches:
5. The method according to claim 1, wherein the plurality of line of business profiles accessible by the interface with the one or more CMS devices, and the method further comprises:
Wiryawan [0072-0073], [0070] …A list applet 2805, like that discussed above, but corresponding to data fields 2803 of a business profile form applet 2801 may be displayed adjacent to the menu bar 1203, in an embodiment. A pull-down menu 2807 corresponding to the business detail ("BUS. DTL.") tab of the menu bar 1203 may be automatically adjusted to the business profile form applet selection in an embodiment. The business profile form applet 2801 may generally be configured to capture small business loan application data corresponding to basic information about the business such as the nature of the business, number of employees, state of incorporation, establishment data, and the like, and may be pre-populated with previously entered information, in an embodiment, as discussed above. 
associating one of the plurality of line of business profiles with the client, wherein the available criteria in the line of business profiles include workflow requirements and eligibility criteria.  
Wiryawan [0070-0072], [0073] …A list applet 3105, like that discussed above, but corresponding to data fields 3103 of a income statement form applet 3101 may be displayed adjacent to the menu bar 1203, in an embodiment … the income statement form applet 3101 may generally be configured to capture small business loan application data corresponding to the business' net sales, the cost of goods sold, other income, expenses, taxes, and the like, and may be pre-populated with previously entered information, in an embodiment, as discussed above.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0070]-[0073]). 

Regarding claim 6:
	Wiryawan further teaches:
6. The method according to claim 5, wherein, based upon the one line of business profile associated with the client, the method further comprises one of: dynamically creating current collateral eligibility schedule in an interface with the one or more CMS devices; or 
transforming a previously stored collateral eligibility schedule to populate an interface with the one or more CMS devices. 
Wiryawan [0070-0073], [0049-0051], [0054], and [0048] teaching, the income sources form applet 1401 is generally configured to collect consumer loan application data corresponding to employment data and income-related information for each applicant entered previously (e.g., via the applicant/applicant detail view UI display, FIG. 11). In a manner similar to that described above, previously entered information corresponding to one or more of the plurality of data fields 1403 of the income sources form applet 1401 may be used to pre-populate those data fields. In one embodiment, if the customer has previously had a financial statement prepared by the financial institution preparing the consumer loan application, electronically stored information from the financial statement may be used to pre-populate the data fields 1403 of the income sources applet 1401; 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0070]-[0073]). 

Regarding claim 7:
	Mathieson teaches:
7. The method according to claim 1, wherein, prior to receiving approval of the current collateral eligibility schedule, the method further comprises at least one of: the client modifying the current collateral eligibility schedule via an interface of one or more CMS devices; and 
Mathieson [0063], [0053] Eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings. The eligibility selection components 410 may allow lenders to specify eligibility criteria by detailing the assets that they will accept … A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products 
the at least one other party modifying the current collateral eligibility schedule via an one or more CMS devices.  
Mathieson [0053] … A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products 


Regarding claim 8:
	Mathieson teaches:
8. The method according to claim 1, wherein, prior to transmitting the notification, the method further comprises storing the current collateral eligibility schedule in at least one database accessible by the one or more CMS devices.  
Mathieson [0053] Eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings. The eligibility selection components 410 may allow lenders to specify eligibility criteria by detailing the assets that they will accept; see also Mathieson at least at [0063], [0108]-[0109], [0041], and [0042] teaching e.g., In operation, the run type determination components 310 may access stored procedures based on preferences stored in the eligibility database as verified by the eligibility verification components; 

Regarding claim 9:
	Mathieson teaches:
9. The method according to claim 8, further comprising receiving a request from an application to identify stored collateral eligibility schedules associated with at least one position and at least one agreement data.  
Mathieson [0053], [0072], [0071] teaching, When an allocation is {requested} in S700, a pre-allocation snapshot is captured in S702. The pre-allocation snapshot shows the valuing of the existing collateral at the current market prices; [0063] …eligibility activity is initiated. Initial steps include the definition of eligibility criteria. In S602, the borrower specifies assets that it would like considered as ineligible … Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online. At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs… {e.g., agreement data}; [0041]-[0042] teaching e.g., In operation, the run type determination components 310 may access stored procedures based on preferences stored in the eligibility database as verified by the eligibility verification components;  

Regarding claim 10:
	Mathieson teaches:
10. The method according to claim 9, further comprising searching the at least one database accessible by the one or more CMS devices for stored collateral eligibility schedules associated with the at least one position and the at least one agreement data; and 
Mathieson [0108]-[0109], [0041], and [0042] teaching e.g., In operation, the run type determination components 310 may access stored procedures based on preferences stored in the eligibility database as verified by the eligibility verification components; [0053], [0072], [0071] teaching, When an allocation is requested in S700, a pre-allocation snapshot is captured in S702. The pre-allocation snapshot shows the valuing of the existing collateral at the current market prices; [0063] …eligibility activity is initiated. Initial steps include the definition of eligibility criteria. In S602, the borrower specifies assets that it would like considered as ineligible … Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online. At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs… {e.g., agreement data} 
presenting search results listing the stored collateral eligibility schedules associated with the at least one position and the at least one agreement data. 
Mathieson Fig. 10; [0109], [0108] teaching, FIG. 10 is a screen shot 1000 illustrating a display of participant positions in accordance with an embodiment of the invention. This display may be provided through the above-described front end interactive components. Participants have a view of all of their global obligations, irrespective of type and region of obligation. Furthermore, these obligations may be real obligations or hypothetical. These positions are displayed when a borrower accesses the long box through the collateral management system. In embodiments of the invention, the display may also provide information with respect to notional, external, and shared long boxes, as well as escrow accounts. Information 1010 may be displayed for the borrower and may include asset class, description, and total amount. 

Regarding claim 11:
	Mathieson teaches:
11. The method according to claim 10, further comprising identifying eligibility and concentration limit constraints in the stored collateral eligibility schedules associated with the at least one position and the at least one agreement data listed in the search results.  
Mathieson [0108]-[0109], [0053] teaching, …the eligibility selection components 410 may allow lenders to specify eligibility criteria by detailing the assets that they will accept … A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. [0063] Ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force. Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online {agreement data). At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs

Regarding claim 12:
	Mathieson teaches:
12. The method according to claim 11, further comprising: selecting one of the stored collateral eligibility schedules associated with the at least one position and the at least one agreement data listed in the search results; and 
Mathieson [0108]-[0109], [0053] teaching, …the eligibility selection components 410 may allow lenders to specify eligibility criteria by detailing the assets that they will accept … A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. [0063] Ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force. Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online {agreement data). At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs
transmitting the selected one of the stored collateral eligibility schedules associated with the at least one position and the at least one agreement data to the requesting application. 
Mathieson at least at [0041]-[0042], [0063], and [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes, and for the pending changes, an indication of when they will be effective. A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. See also, Mathieson at least at [0109], [0108] FIG. 10 is a screen shot 1000 illustrating a display of participant positions in accordance with an embodiment of the invention. This display may be provided through the above-described front end interactive components.
 
Regarding claim 13:
	Mathieson teaches:
13. The method according to claim 11, further comprising: selecting one of the stored collateral eligibility schedules associated with the at least one position and the at least one agreement data listed in the search results; 
Mathieson [0108]-[0109], [0053] teaching, …the eligibility selection components 410 may allow lenders to specify eligibility criteria by detailing the assets that they will accept … A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. [0063] Ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force. Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online {agreement data). At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs
modifying the selected one of the stored collateral eligibility schedules associated with the at least one position and the at least one agreement data; and
Mathieson [0108]-[0109], [0053] … A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. [0063] {at least one position}; [0072], [0071] teaching, When an allocation is requested in S700, a pre-allocation snapshot is captured in S702. The pre-allocation snapshot shows the valuing of the existing collateral at the current market prices;  
transmitting the modified selected one of the stored collateral eligibility schedules associated with the at least one position and the at least one agreement data to the requesting application.  
Mathieson [0109], [0108] FIG. 10 is a screen shot 1000 illustrating a display of participant positions in accordance with an embodiment of the invention. This display may be provided through the above-described front end interactive components; [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes, and for the pending changes, an indication of when they will be effective. A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products.

Regarding claim 14:
	Mathieson teaches:
14. The method according to claim 8, wherein only one of the client or the at least one other party can access the stored current collateral eligibility schedule in at least one database accessible by the one or more CMS devices at a time.  
Mathieson [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings; [0063] In S606, the lender will specify eligibility criteria, detailing the assets that it will accept. The lender will have self-service capability allowing it to set up eligibility schedules on its own. Alternatively, as shown in S608, lenders may provide specifications for system administrators who may execute the settings on behalf of the lenders. Although described sequentially, steps 602, 604, and 606 may be performed simultaneously or in any order; [0041], and [0042] teaching e.g., In operation, the run type determination components 310 may access stored procedures based on preferences stored in the eligibility database as verified by the eligibility verification components; see also, Mathieson at least at [0109], [0108] FIG. 10 is a screen shot 1000 illustrating a display of participant positions in accordance with an embodiment of the invention. This display may be provided through the above-described front end interactive components.

Regarding claim 15:
	Mathieson teaches:
15. A system for providing automated collateral eligibility services via one or more collateral management service (CMS) devices, the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 
Mathieson [0007], [0130] {providing automated collateral eligibility services via one or more (CMS) devices}; [0114]-[0119] teaching, a processor, memory, performing operations.    
receiving a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; 
Mathieson [0032]-[0034] The eligibility rules database 210 may include rules input both by lenders and borrowers regarding eligibility of assets for allocation. Eligibility parameters are the parameters established to identify acceptable collateral. The parties specify the types of collateral they are willing to accept or allocate. [0053] Eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … The eligibility selection components 410 may provide lenders with self-service capability allowing them to set up eligibility schedules. [0128] The allocation system uses a set of algorithms and rules to ensure positions are collateralized according to configurable set of allocation rules and eligibility criteria
initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; 
Mathieson [0033] teaching, the reporting components 212 may generate and provide participants with a variety of reports; [0034] further, the user interface is designed to enable participant initiation of transactions and simplified viewing of activity. The reporting may encompass eligibility schedules, real and hypothetical allocations. Other reports useful to system participants may also be generated; see also, Mathieson at [0053]. 
transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule; 
Mathieson [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes, and for the pending changes, an indication of when they will be effective. A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. see also, Mathieson at least at [0109], [0108] FIG. 10 is a screen shot 1000 illustrating a display of participant positions in accordance with an embodiment of the invention. This display may be provided through the above-described front end interactive components.
a CMS user interface configured to display the notification for the action to be performed and to display how long the action has been outstanding.
Mathieson [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes {e.g., notification of the action}, and for the pending changes, an indication of when they will be effective {the time outstanding}.
receiving approval of the current collateral eligibility schedule from the at least one other party; and 
Mathieson [0063] teaching, ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force. Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online. At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs, which may not be required in all situations.
activating the approved current collateral eligibility schedule; and 
Mathieson at least at [0053], [0063] teaching, ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force {activation}; 

Mathieson does not explicitly teach but Wiryawan teaches:

receiving from individual users line of business profiles containing available criteria; storing a plurality of line of business profiles, in which individual user lines of business profiles are stored independently from other line of business profiles of other users;  providing users access to the one or more CMS devices to search and answer their own queries of eligibility rules; 
[No Patentable Weight is given to non-functional descriptive claim language above, as none of these e.g., users line of business or available criteria; or providing users access for searching and answering questions regarding eligibly; have no functional relationship to the claimed invention. These limitations further fail to overcome the art as discussed below 
[0031] In one embodiment, a user, for example a loan officer or other financial institution administrator, may access a content site (e.g., a web site) maintained by the server 103 in order to input customer profile data and/or to prepare a consumer loan application at the request of the customer. Access to the content site may be facilitated via a unique address identifier such as a universal resource locator (“URL”), or the like, communicated via the network 109 (see, e.g., FIG. 1). In one embodiment, access to the content site may be facilitated by a commercially available browser application for example, stored and executed by the client system 105, 107. When the content site is accessed, the client system 105, 107 may send a request for financial services content and/or data to the server 103 (see, e.g., process block 313) via the communications interface 213 (see, e.g., FIG. 2).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. It would be more beneficial to include receiving from individual users line of business profile data, storing the data, and allowing user access for query, as taught in Wiryawan. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0031], [0070]-[0073]).

Regarding claim 16:
	Mathieson teaches the limitations of claim 15:
	Wiryawan further teaches:
16. The system according to claim 15, wherein the initiating the current collateral eligibility schedule comprises one of: manually setting up the schedule through an interface with the one or more CMS devices; or 
transforming a previously stored collateral eligibility schedule to populate an interface with the one or more CMS devices.  
Wiryawan [0070-0073], [0049-0051], [0054], and [0048] teaching, the income sources form applet 1401 is generally configured to collect consumer loan application data corresponding to employment data and income-related information for each applicant entered previously (e.g., via the applicant/applicant detail view UI display, FIG. 11). In a manner similar to that described above, previously entered information corresponding to one or more of the plurality of data fields 1403 of the income sources form applet 1401 may be used to pre-populate those data fields. In one embodiment, if the customer has previously had a financial statement prepared by the financial institution preparing the consumer loan application, electronically stored information from the financial statement may be used to pre-populate the data fields 1403 of the income sources applet 1401; 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. It would be more beneficial to include the transforming previous eligibility data for populating the data fields as taught in Wiryawan. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0070]-[0073]). 

Regarding claim 17:
	Mathieson teaches:
17. A non-transitory computer-readable medium configured to store instructions for implementing a method for providing automated collateral eligibility services via one or more collateral management service (CMS) devices, wherein when executed, the instructions cause a computer to: 
receive a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; 
Mathieson [0032]-[0034] The eligibility rules database 210 may include rules input both by lenders and borrowers regarding eligibility of assets for allocation. Eligibility parameters are the parameters established to identify acceptable collateral. The parties specify the types of collateral they are willing to accept or allocate. [0053] Eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … The eligibility selection components 410 may provide lenders with self-service capability allowing them to set up eligibility schedules. [0128] The allocation system uses a set of algorithms and rules to ensure positions are collateralized according to configurable set of allocation rules and eligibility criteria
initiate a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; 
Mathieson [0033] teaching, the reporting components 212 may generate and provide participants with a variety of reports; [0034] further, the user interface is designed to enable participant initiation of transactions and simplified viewing of activity. The reporting may encompass eligibility schedules, real and hypothetical allocations. Other reports useful to system participants may also be generated; see also, Mathieson at [0053]. 
transmit a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule, 
Mathieson [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes, and for the pending changes, an indication of when they will be effective. A web and a graphical user interface will allow participants to view positions via the web and to input and manage the eligibility data across all collateral management products. see also, Mathieson at least at [0109], [0108] FIG. 10 is a screen shot 1000 illustrating a display of participant positions in accordance with an embodiment of the invention. This display may be provided through the above-described front end interactive components.
wherein the notification of the action to be performed is also transmitted for display on a CMS user interface and to display how long the action has been outstanding;
Mathieson [0053] teaching, eligibility selection components 410 may be available to both borrowers and lenders and may provide the opportunity for both counterparties to adjust eligibility settings … Both the borrowers and the lenders will be able to independently view the actual eligibility schedule that is in force, the pending changes {e.g., notification of the action}, and for the pending changes, an indication of when they will be effective {the time outstanding}. 
receive approval of the current collateral eligibility schedule from the at least one other party; and   
Mathieson [0063] teaching, ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force. Furthermore, in embodiments of the invention, both the borrower and the lender will be provided with the option to provide an approval sign-off online. At each borrower-lender relationship level, the system provides the ability to control settings regarding approval sign-offs, which may not be required in all situations.
activate the approved current collateral eligibility schedule.  
Mathieson at least at [0053], [0063] teaching, ultimately, both the borrower and the lender will be able to independently view the actual eligibility schedule established by these steps as well as the pending changes, and for the pending changes--an indication of when they will come into force {activation};

Mathieson does not explicitly teach but Wiryawan teaches:

receive from individual users line of business profiles containing available criteria; store a plurality of line of business profiles, in which individual user lines of business profiles are stored independently from other line of business profiles of other users; provide users access to the one or more CMS devices to search and answer their own queries of eligibility rules; 
[No Patentable Weight is given to non-functional descriptive claim language above, as none of these e.g., users line of business or available criteria; or providing users access for searching and answering questions regarding eligibly; have no functional relationship to the claimed invention. These limitations further fail to overcome the art as discussed below 
[0031] In one embodiment, a user, for example a loan officer or other financial institution administrator, may access a content site (e.g., a web site) maintained by the server 103 in order to input customer profile data and/or to prepare a consumer loan application at the request of the customer. Access to the content site may be facilitated via a unique address identifier such as a universal resource locator (“URL”), or the like, communicated via the network 109 (see, e.g., FIG. 1). In one embodiment, access to the content site may be facilitated by a commercially available browser application for example, stored and executed by the client system 105, 107. When the content site is accessed, the client system 105, 107 may send a request for financial services content and/or data to the server 103 (see, e.g., process block 313) via the communications interface 213 (see, e.g., FIG. 2).
 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. It would be more beneficial to include receiving from individual users line of business profile data, storing the data, and allowing user access for query, as taught in Wiryawan. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0031], [0070]-[0073]).

Regarding claim 18:
	Mathieson teaches the limitations of claim 17:
	Wiryawan further teaches:
18. The non-transitory computer-readable medium according to claim 17, wherein to initiate the current collateral eligibility schedule, the instructions cause the computer to one of: manually set up the schedule through an interface with the one or more CMS devices; or 
transform a previously stored collateral eligibility schedule to populate an interface with the one or more CMS devices.  
Wiryawan [0070-0073], [0049-0051], [0054], and [0048] teaching, the income sources form applet 1401 is generally configured to collect consumer loan application data corresponding to employment data and income-related information for each applicant entered previously (e.g., via the applicant/applicant detail view UI display, FIG. 11). In a manner similar to that described above, previously entered information corresponding to one or more of the plurality of data fields 1403 of the income sources form applet 1401 may be used to pre-populate those data fields. In one embodiment, if the customer has previously had a financial statement prepared by the financial institution preparing the consumer loan application, electronically stored information from the financial statement may be used to pre-populate the data fields 1403 of the income sources applet 1401; 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Mathieson to include capturing consumer loan application data as taught by Wiryawan, which is analogous to a collateral management system and method for managing collateral of multiple participants including borrowers and lenders {see Mathieson at Abstract}. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. It would be more beneficial to include the transforming previous eligibility data for populating the data fields as taught in Wiryawan. Thus, there exist a need for a better system and method for capturing application data, and storage of data in a database management system as taught in Wiryawan, at least at Abstract; [0070]-[0073]). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20030130916 A1 to Block
(2) U.S. Patent Application Publication US 20150193749 A1 to Ivanoff
(3) U.S. Patent Application Publication US 20140172609 A1 to Dupoteau
(4) U.S. Patent Application Publication US 20180204282 A1 to Painter 
(5) U.S. Patent US No. US 10510082 B1 to Zimmerman 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694